

116 HR 5325 IH: Ending Punitive, Unfair, School-based Harm that is Overt and Unresponsive to Trauma Act of 2019
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5325IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Ms. Pressley introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo reduce exclusionary discipline practices in schools, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ending Punitive, Unfair, School-based Harm that is Overt and Unresponsive to Trauma Act of 2019 or the Ending PUSHOUT Act of 2019. 2.PurposeIt is the purpose of this Act to—
 (1)strengthen data collection related to exclusionary discipline practices in schools and the discriminatory application of such practices, which disproportionately impacts students of color, particularly girls of color;
 (2)eliminate the discriminatory use and overuse of exclusionary discipline practices based on actual or perceived race, ethnicity, color, national origin, sex (including sexual orientation, gender identity, pregnancy, childbirth, a medical condition related to pregnancy or childbirth, or other stereotype related to sex), or disability; and
 (3)prevent the criminalization and pushout of students from school, especially Black and brown girls, as a result of educational barriers that include discrimination, punitive discipline policies and practices, and a failure to recognize and support students with mental health needs or experiencing trauma.
			3.Strengthening civil rights data collection with respect to exclusionary discipline in schools
 (a)In generalThe Assistant Secretary for Civil Rights shall annually carry out data collection authorized under section 203(c)(1) of the Department of Education Organization Act (20 U.S.C. 3413(c)(1)), which shall include data with respect to students enrolled in a public preschool, elementary, or secondary school (including traditional public, charter, virtual, special education school, and alternative schools) who received the following disciplinary actions during the preceding school year:
 (1)Suspension (including the classification of the suspension as in-school suspension or out-of-school suspension), which shall include data with respect to—
 (A)the number of students who were suspended; (B)the number and length of suspensions each such student received;
 (C)the reason for each such suspension, including— (i)a violation of a zero-tolerance policy and whether such violation was due to a violent or nonviolent offense;
 (ii)a violation of an appearance or grooming policy; (iii)an act of insubordination;
 (iv)willful defiance; and (v)a violation of a school code of conduct; and
 (D)the number of days of lost instruction due to each out-of-school suspension. (2)Expulsion, which shall include data with respect to—
 (A)the number of students who were expelled; and (B)the reason for each such expulsion, including—
 (i)a violation of a zero-tolerance policy and whether such violation was due to a violent or nonviolent offense;
 (ii)a violation of an appearance or grooming policy; (iii)an act of insubordination, willful defiance, or violation of a school code of conduct; and
 (iv)the use of profane or vulgar language. (3)The number of students subject to an out-of-school transfer to a different school, including a virtual school, and if so, the primary reason for each such transfer.
 (4)The number of students subject to a referral to law enforcement, including the primary reason for each such referral, and whether such referral resulted in an arrest.
				(b)Report
 (1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary, acting through the Assistant Secretary for Civil Rights, shall submit to Congress a report on the data collected under subsection (a).
 (2)RequirementsThe report required under paragraph (1) shall— (A)identify, with respect to the data collected under subsection (a), schools, local educational agencies, and States that demonstrate, in the opinion of the Secretary, the overuse and discriminatory use of exclusionary disciplinary practices;
 (B)be disaggregated and cross tabulated by— (i)enrollment in a preschool or in an elementary school and secondary school by grade level;
 (ii)race; (iii)ethnicity;
 (iv)sex (including, to the extent possible, sexual orientation and gender identity); (v)low-income status;
 (vi)disability status (including students eligible for disability under the Individuals with Disabilities Education Act (20 U.S.C. 1401 et. seq.) or section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794));
 (vii)English learner status; (viii)Tribal citizenship or descent, in the first or second degree, of an Indian Tribe; and
 (ix)if applicable, pregnant and parenting student status; (C)be publicly accessible in multiple languages, accessibility formats, and provided in a language that parents, family, and community members can understand; and
 (D)be presented in a manner that protects the privacy of individuals consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974.
					4.Grants to reduce exclusionary school discipline practices
 (a)In generalThe Secretary shall award grants (which shall be known as the Healing School Climate Grants), on a competitive basis, to eligible entities for the purpose of reducing the overuse and discriminatory use of exclusionary discipline practices in schools.
 (b)ApplicationAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance that the eligible entity shall prioritize schools with the highest rates of suspensions and expulsions.
 (c)Program requirementAn eligible entity that receives a grant under subsection (a) shall prohibit the use of— (1)out-of-school suspension or expulsion for any student in preschool through grade 5 for incidents that do not involve serious bodily injury;
 (2)out-of-school suspension or expulsion for any student in preschool through grade 12 for insubordination, willful defiance, vulgarity, truancy, tardiness, chronic absenteeism, or as a result of a violation of a grooming or appearance policy;
 (3)corporal punishment; (4)mechanical and chemical restraints of students;
 (5)physical restraints of students, except in situations involving imminent danger of serious physical harm; and
 (6)seclusion. (d)Use of funds (1)Required usesAn eligible entity that receives a grant under this section shall use funds to—
 (A)evaluate the current discipline policies of a school and, in partnership with students (including girls of color), the family members of students, and the local community of such school, develop discipline policies for such school to ensure that such policies are not exclusionary or discriminately applied toward students;
 (B)provide training and professional development for teachers, principals, school leaders, and other school personnel to avoid or address the overuse and discriminatory disproportionate use of exclusionary discipline practices in schools and to create awareness of implicit and explicit bias and use culturally affirming practices, including training in—
 (i)identifying and providing support to students who may have experienced or are at risk of experiencing trauma or have other mental health needs;
 (ii)administering and responding to assessments on adverse childhood experiences; (iii)providing student-centered, trauma-informed positive behavior management intervention and support that creates safe and supportive school climates;
 (iv)using restorative practices; (v)using culturally and linguistically responsive intervention strategies;
 (vi)developing social and emotional learning competencies; and (vii)increasing student engagement and improving dialogue between students and teachers;
 (C)implement evidence-based alternatives to suspension or expulsion, including— (i)multi-tier systems of support, such as schoolwide positive behavioral interventions and supports;
 (ii)social, emotional, and academic learning strategies designed to engage students and avoid escalating conflicts; and
 (iii)other data-driven approaches to improving school environments; (D)improve behavioral and academic outcomes for students by creating a safe and supportive learning environment and school climate, which may include—
 (i)restorative practices with respect to improving relationships among students, school officials, and members of the local community, which may include partnering with local mental health agencies or nonprofit organizations;
 (ii)access to mentors and peer-based support programs; (iii)extracurricular programs, including sports and art programs;
 (iv)social and emotional learning strategies designed to engage students and avoid escalating conflicts;
 (v)access to counseling, mental health programs, and trauma-informed care programs, including suicide prevention programs; and
 (vi)access to culturally responsive curricula that affirms the history and contributions of traditionally marginalized people and communities;
 (E)hire social workers, school counselors, trauma-informed care personnel, and other mental health personnel; and
 (F)support the development, delivery, and analysis of school climate surveys. (2)Prohibited usesAn eligible entity that receives a grant under this section may not use funds to—
 (A)hire or retain law enforcement personnel, including school resource officers; (B)purchase, maintain, or install surveillance equipment, including metal detectors or software programs that monitor or mine the social media use or technology use of students;
 (C)arm teachers, principals, school leaders, or other school personnel; and (D)enter into formal or informal partnerships or data and information sharing agreements with—
 (i)the Secretary of Homeland Security, including agreements with U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection; or
 (ii)local law enforcement agencies, including partnerships that allow for hiring of school-based police and school resource officers.
 (e)Technical assistanceThe Secretary, in carrying out subsection (a), may reserve not more than 2 percent of funds to provide technical assistance to eligible entities, which may include—
 (1)support for data collection, compliance, and analysis of the activities of the program authorized under subsection (a); and
 (2)informational meetings and seminars with respect to the application process under subsection (b). (f)Eligible entitiesIn this section, the term eligible entity means—
 (1)1 or more local educational agencies (who may be partnered with a State educational agency), including a public charter school that is a local educational agency under State law or local educational agency operated by the Bureau of Indian Education; or
 (2)a nonprofit organization (defined as an organization described in section 501(c)(3) of the Internal Revenue Code, which is exempt from taxation under section 501(a) of such Code) with a track record of success in improving school climates and supporting students.
				5.Joint task force to end school pushout of girls of color
 (a)EstablishmentThe Secretary and the Secretary of Health and Human Services shall establish and operate a joint task force to end school pushout (in this section referred to as the Joint Task Force).
			(b)Composition
 (1)ChairsThe Secretary and the Secretary of Health and Human Services shall chair the Joint Task Force. (2)MembersThe Joint Task Force shall be composed of—
 (A)Native American girls; (B)students, including Black and brown girls;
 (C)teachers; (D)parents with children in school;
 (E)school officials; (F)representatives from civil rights and disability organizations;
 (G)psychologists, social workers, trauma-informed personnel, and other mental health professionals; and
 (H)researchers with experience in behavioral intervention. (3)Advisory membersIn addition to the members under paragraph (2), the Assistant Attorney General of the Civil Rights Division of the Department of Justice and the Director of the Bureau of Indian Education shall be advisory members of the Joint Task Force.
 (4)Member appointmentNot later than 60 days after the date of the enactment of this Act, the Secretary and the Secretary of Health and Human Services shall appoint the members of the Joint Task Force—
 (A)in accordance with paragraph (2); (B)using a competitive application process; and
 (C)with consideration to the racial, ethnic, gender, and geographic diversity of the Joint Task Force. (c)Study and recommendationsThe Joint Task Force shall—
 (1)conduct a study to— (A)identify best practices for reducing the overuse and discriminatory use of exclusionary discipline practices; and
 (B)determine to what extent exclusionary discipline practices contribute to the criminalization of— (i)girls of color;
 (ii)English learners; (iii)Native American girls;
 (iv)students who identify as lesbian, gay, bisexual, transgender, queer, or questioning; and (v)students with disabilities; and
 (2)develop recommendations based on the study conducted under paragraph (1). (d)ReportNot later than 360 days after the date of the enactment of this Act, and biannually thereafter, the Secretary and the Secretary of Health and Human Services shall submit to Congress a report on the recommendations under subsection (c)(2).
			6.
			Authorization of appropriation
 (a)In generalThere is authorized to be appropriated $500,000,000 for each of fiscal years 2021 through 2025 to carry out sections 4 and 5.
 (b)Additional funding to the Office for Civil RightsThere is authorized to be appropriated $500,000,000 for fiscal year 2021 through 2025, and each fiscal year thereafter, to carry out section 3.
 7.DefinitionsIn this Act: (1)Act of insubordinationThe term act of insubordination means an act that disrupts a school activity or instance when a student willfully defies the valid authority of a school official.
 (2)Appearance or grooming policyThe term appearance or grooming policy means any practice, policy, or portion of a student conduct code that governs or restricts the appearance of students, including policies that—
 (A)restrict or prescribe clothing that a student may wear (such as hijabs, headwraps, or bandanas); (B)restrict specific hair styles (such as braids, locks, twists, bantu knots, cornrows, extensions, or afros); or
 (C)restrict whether or how a student may apply make-up, nail polish, or other cosmetics. (3)Chemical restraintThe term chemical restraint means a drug or medication used on a student to control behavior or restrict freedom of movement that is not—
 (A)prescribed by a licensed physician, or other qualified health professional acting under the scope of the professional’s authority under State law, for the standard treatment of a student’s medical or psychiatric condition; and
 (B)administered as prescribed by a licensed physician or other qualified health professional acting under the scope of the authority of a health professional under State law.
 (4)Direct supervisionThe term direct supervision means a student is physically in the same location as a school official and such student is under the care of the school official or school.
 (5)DisabilityThe term disability means a mental or physical disability that meets the conditions set forth in clauses (i) and (ii) of section 602(3)(A) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)(A)(i) and (ii)).
 (6)Elementary and Secondary Education Act termsThe terms elementary school, English learner, local educational agency, secondary school, and State educational agency has the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (7)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual regardless of the designated sex at birth of the individual.
 (8)Indian tribeThe term Indian tribe has the meaning given the term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).
 (9)In-school suspensionThe term in-school suspension means an instance in which a student is temporarily removed from a regular classroom for at least half a day but remains under the direct supervision of a school official.
 (10)Mechanical restraintThe term mechanical restraint has the meaning given the term in section 595(d)(1) of the Public Health Service Act (42 U.S.C. 290jj(d)(1)), except that the meaning shall be applied by substituting student for resident.
 (11)Multi-tier system of supportsThe term multi-tier system of supports means a comprehensive continuum of evidence-based, systemic practices to support a rapid response to the needs of students, with regular observation to facilitate data-based instructional decision making.
 (12)Out-of-school suspensionThe term out-of-school suspension means an instance in which a student is excluded from school for disciplinary reasons by temporarily being removed from regular classes to another setting, including a home or behavior center, regardless of whether such disciplinary removal is deemed as a suspension by school officials.
 (13)Physical escortThe term physical escort has the meaning given the term in section 595(d)(2) of the Public Health Service Act (42 U.S.C. 290jj(d)(2)), except that the meaning shall be applied by substituting student for resident.
 (14)Physical restraintThe term physical restraint means a personal restriction that immobilizes or reduces the ability of an individual to move the individual’s arms, legs, torso, or head freely, except that such term does not include a physical escort, mechanical restraint, or chemical restraint.
 (15)Positive behavior intervention and supportThe term positive behavior intervention and support means using a systematic and evidence-based approach to achieve improved academic and social outcomes for students.
 (16)PushoutThe term pushout means an instance when a student leaves elementary, middle or secondary school, including a forced transfer to another school, prior to graduating secondary school due to overuse of exclusionary discipline practices, failure to address trauma or other mental health needs, discrimination, or other educational barriers that do not support or promote the success of a student.
 (17)School officialThe term school official means a teacher, school principal, administrator, or other personnel engaged in the performance of duties with respect to a school.
 (18)SeclusionThe term seclusion means the involuntary confinement of a student alone in a room or area where the student is physically prevented from leaving, and does not include a time out.
 (19)SecretaryThe term Secretary means the Secretary of Education. (20)Serious bodily injuryThe term serious bodily injury has the meaning given that term in section 1365(h)(3) of title 18, United States Code.
 (21)Sexual orientationThe term “sexual orientation” means homosexuality, heterosexuality, or bisexuality. (22)Special education schoolThe term special education school means a school that focuses primarily on serving the needs of students who qualify as a child with a disability as that term is defined under section 602(3)(A)(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)(A)(i)) or are subject to section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
 (23)Time outThe term time out has the meaning given the term in section 595(d)(5) of the Public Health Service Act (42 U.S.C. 290jj(d)(5)), except that the meaning shall be applied by substituting “student” for “resident”.
 (24)Zero-tolerance policyThe term zero-tolerance policy is a school discipline policy that results in an automatic disciplinary consequence, including out-of-school suspension, expulsion, and involuntary school transfer.
			